THE COURT.
The defendant and appellant was convicted in the Superior Court in the County of Alameda of a felony, to wit, robbery. A jury trial was waived and the trial court found the crime as of the first degree.
[1] Judgment was duly entered April 12, 1933, and the transcript on appeal was filed in this court on May 4, 1933. The cause was regularly placed on the calendar for oral argument on June 12, 1933. No appearance was made for appellant at the time the cause was called for hearing other than a request for additional time to file a brief. No brief has been filed in his behalf and the time granted for that purpose has long since expired.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order denying a new trial are affirmed. *Page 27